UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52597 NEDAK ETHANOL, LLC (Exact name of registrant as specified in its charter) Nebraska 20-0568230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 87590 Hillcrest Road, P.O. Box 391, Atkinson, Nebraska 68713 (Address of principal executive offices) (402) 925-5570 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, of changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of September 1, 2009, the issuer had 5,233 Common and 184.4 Class A Preferred Membership Units issued and outstanding. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item Number Item Matter Page Number Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 4T. Controls and Procedures. 29 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information. 30 Item 6. Exhibits. 30 Signatures 31 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. NEDAK ETHANOL, LLC Condensed Balance Sheets ASSETS June 30, December 31, (Unaudited) Current Assets Cash and equivalents $ $ Restricted short term investment Restricted cash Accounts Receivable Inventory Inventory—corn contracts - Prepaid expenses and other Total current assets Property and Equipment Land and improvements Buildings Plant equipment Office equipment Vehicles Less accumulated depreciation ) ) Net property and equipment Other Assets Deposits - Deferred offering costs - Restricted cash - TIF Debt issuance costs, net of amortization Total other assets Total Assets $ $ Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 1 NEDAK ETHANOL, LLC Condensed Balance Sheets LIABILITIES AND MEMBERS’ EQUITY June 30, December 31, (Unaudited) Current Liabilities Accounts payable Trade $ $ Corn - Construction payable Accrued interest and other Due to Delta-T Corporation - Notes payable – members - Current maturities of long-term debt Total current liabilities Long-term debt, net of current maturities Commitments and Contingencies Members’ Equity Preferred Units, 184.4 units issued and outstanding - Common Units, net of offering costs, 5,233 units issued and outstanding as of June 30, 2009 and December 31, 2008 Accumulated deficit ) ) Total members’ equity Total Liabilities and Members’ Equity $ $ Notes to Condensed Unaudited Financial Statements are an integral part of this Statement. 2 NEDAK ETHANOL, LLC Condensed Statements of Operations (Unaudited) Six Months Ended June 30, 2009 Six Months Ended
